Vacated and Remanded and Opinion filed April 3, 2003








Vacated and Remanded and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01258-CV
____________
 
ROBERT EWELL, JR., Appellant
 
V.
 
ELVA SHIRLEY EWELL, Appellee
 

 
On Appeal from the 257th District Court
Harris
County, Texas
Trial Court Cause No. 00-63335
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a final decree of divorce signed
September 17, 2002.  On January 23, 2003,
this Court ordered the parties to mediation.
On March 24, 2003, the parties filed a joint motion to
remand the cause to the trial court for entry of a judgment in accordance with
the parties= mediated settlement agreement.  See Tex. R. App. P. 42.1. 
The motion is granted.  




Accordingly, the judgment is vacated and the cause remanded
to the trial court for entry of a new judgment in accordance with the parties= written mediated settlement
agreement.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 3 , 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.